Citation Nr: 0829781	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-34 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for poor circulation 
with edema.

2.  Entitlement to service connection for ankle pain.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for degenerative joint 
disease of the right hip.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to May 
1982, February 2003 to May 2003, and October 2003 to July 
2004.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

In February 2006, the veteran was scheduled for a hearing 
before a hearing officer at the RO.  However, he failed to 
appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record shows that the veteran served on 
active duty from October 1981 to May 1982, February 2003 to 
May 2003, and October 2003 to July 2004.  A review of the 
record shows that only medical records during the veteran's 
service in the Army National Guard submitted by the veteran 
and the Army National Guard are associated with the claims 
file.  There are no service medical records from the above 
periods of active duty and there is no indication that the RO 
attempted to obtain them.  Therefore, the RO should attempt 
to obtain these records on remand.

After those records have been obtained, or when attempts to 
obtain them have been exhausted, the veteran should be 
afforded another VA examination to document the existence of 
any of current disabilities and obtain a medical opinion as 
to whether his claimed disabilities are related to service.  
Such an opinion is necessary for a determination on the 
merits of the claims.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).

The RO issued a statement of the case in October 2006 for the 
veteran's claim for service connection for poor circulation 
and edema.  The reasons and bases, however, references the 
veteran's claim for service connection for an ankle 
condition.  This error should be corrected in the 
supplemental statement of the case following the actions 
below. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service medical 
records from active duty from October 1981 to 
May 1982, February 2003 to May 2003, and 
October 2003 to July 2004 from the National 
Personnel Records Center (NPRC) or other 
pertinent sources.  All efforts to obtain 
these records should be fully documented, and 
the NPRC and any other source contacted must 
provide a negative response if records are 
not available.

2.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the claimed 
degenerative joint disease of the right hip 
and whether the veteran currently suffers 
from a skin condition, ankle pain, or poor 
circulation with edema.  The claims file must 
be made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current degenerative joint disease of the 
right hip, skin condition, ankle pain, or 
poor circulation with edema had their onset 
during active service or are related to any 
in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claims on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



